*328OPINION.
Graupner:
The conclusions which we draw from the evidence in this appeal are that each taxpayer has sustained deductible losses and realized a taxable gain as set out in the following table:
[[Image here]]
*329With respect to the stock of the Rochester Sterling Groceries, Inc., there is no evidence to show whether or not the company had assets remaining at the time of its dissolution. The same situation exists with respect to the stock of the Lance Creek Royalties Co. Consequently, we can not hold that the stock was without value, as the taxpayers contend. There is no evidence as to the date of maturity of the bonds of the City of Berlin or that such bonds were subject to call or were called in 1921. Therefore, we can not hold that the taxpayers were entitled to deduct the cost thereof during that year.